Mr. Justice Gary on petition for rehearing. It now, for the first time, comes to our notice that the affidavit of Myers was offered in evidence after, as well as before, he testified; but it was never offered as for the pur. pose of impeaching him, but only as evidence generally— that is, to prove the fact that his final certificate was subject to a proviso not named in it. In this petition is the first allusion, below or here, by the appellant to the competency of the affidavit" as impeaching Myers. A point not made in the original brief can not be raised on rehearing, even on petition of an appellee. Marthaler v. Druiding, 58 Ill. App. 336, which cites Gaines v. Williams, 146 Ill. 450, where the point was decided. Railway Conductors v. Leonard, 166 Ill.154. When the affidavit was offered, after Myers had testified, it should have been offered specifically as impeaching him. Byler v. Asher, 47 Ill. 101. Offered, as it was, generally, rejecting it was no error. The petition is denied.